*^F COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS ~^        >
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                       *****• *'•*»
1/12/2016                                                      COA No. 12-14-00160-CR
JOHNSON, JOSHE LEESHEENTr. Ct. No. 2013-0719                                    PD-1299-15
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until December 15, 2015.
The time for filing the petition for discretionary review has expired.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              PAM ESTES
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *